Case 1:17-cv-01287-MSK Document 90 Filed 04/03/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 UNITED STATES OF AMERICA,                           Civil No. 1:17-cv-1287-MSK

                       Plaintiff,
                                                     JOINT MOTION TO DISMISS WITH
        v.                                           PREJUDICE

 URAYB WAHDAN and
 SAID WAHDAN,

                       Defendants.


       On January 14, 2019, the Court administratively closed this case after a notification of

settlement by the parties. Dkt. #89. The terms of the settlement agreement have been

completed. Therefore, the parties to this case, through undersigned counsel, and pursuant to Fed.

R. Civ.P. 41(a)(2), hereby move the Court to dismiss this case with prejudice. Each party shall

pay their own costs and expenses, to include attorney’s fees.
Case 1:17-cv-01287-MSK Document 90 Filed 04/03/19 USDC Colorado Page 2 of 3




      Respectfully submitted this 3rd day of April, 2019.

                                           RICHARD E. ZUCKERMAN
                                           Principal Deputy Assistant Attorney General

                                           /s/Rick Watson
                                           RICK WATSON
                                           ALEX R. HALVERSON
                                           Trial Attorneys, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 683
                                           Washington, D.C. 20044
                                           Telephone: (202) 305-7539
                                           Facsimile:     (202) 307-0054
                                           Rickey.Watson@usdoj.gov
                                           Alex.Halverson@usdoj.gov

                                           JASON R. DUNN
                                           U.S. Attorney, District of Colorado
                                           Attorneys for the United States of America

                                           /s/ Richard Hosley
                                           Richard Hosley
                                           T. Markus Funk
                                           Christopher Sigmund
                                           Perkins Coie
                                           1900 Sixteenth Street
                                           Suite 1400
                                           Denver, Colorado 80202-5255
                                           rhosley@perkinscoie.com
                                           Counsel for Defendants
Case 1:17-cv-01287-MSK Document 90 Filed 04/03/19 USDC Colorado Page 3 of 3




                                     Certificate of Service

       I certify that on April 3, 2019, I filed the foregoing document via the Court’s ECF

system, which will provide electronic service to Defendants’ counsel below:

       Richard Hosley
       Christopher Sigmund
       Perkins Coie
       1900 Sixteenth Street
       Suite 1400
       Denver, Colorado 80202-5255
       rhosley@perkinscoie.com
       Counsel for Defendants




                                            /s/Rick Watson
                                            RICK WATSON
                                            Trial Attorney, Tax Division
                                            U.S. Department of Justice
